COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Port Arthur Steam Energy, L.P. v. Oxbow Calcining LLC

Appellate case number:    01-20-00606-CV

Trial court case number: 2020-18313

Trial court:              270th District Court of Harris County

        Appellee, Oxbow Calcining LLC, has filed an unopposed motion to file its brief under
seal.

       We grant appellee’s motion and direct the Clerk of this Court to seal the brief for
appellee when it is filed. See R.V.K. v. L.L.K., 103 S.W.3d 612, 614 (Tex. App.—San Antonio
2003, no pet.) (noting appellate court ordered clerk to seal parties’ briefs that were replete with
references to and copies of portions of record ordered sealed by trial court).

        It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: March 2, 2021